MEMORANDUM **
Santiago Rosael Mazariegos-De Leon and Aurelia Cipriana Tecun, husband and *601wife and natives and citizens of Guatemala, petition for review of the Board of Immigration Appeals’ order dismissing their appeal from an immigration judge’s removal order. We have jurisdiction pursuant to 8 U.S.C. § 1252. We review de novo questions of law and due process challenges. Kohli v. Gonzales, 473 F.3d 1061, 1065 (9th Cir.2007). We deny the petition for review.
Petitioners contend that their Notices to Appear (“NTA”) were defective because the issuing officer was not identified, and that the agency improperly applied a presumption of regularity. These arguments are foreclosed by Kohli id. at 1065-68 (rejecting similar argument on ground that no “statute or regulation requires the inclusion of the name and title of the issuing officer on the NTA” and noting that presumption of regularity was proper in this context).
Petitioners’ due process claim fails because it is predicated on these foreclosed contentions.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.